Day, J.
1. The proceedings of a lower court are deemed correct unless error affirmatively appears on the face of the record. Evidence to authorize the judgment will be presumed to have been received unless the record necessarily negatives it.
2. An order of vacation of a judgment rendered at a prior term, by virtue of Section 11631, General Code, is a final order, and a proceeding to reverse such final order must be commenced within 70 days after the entry of the final order complained of.
3. The overruling of a motion to strike out of a petition alleged irrelevant matter will not be ground of reversal unless prejudicial error appears to have resulted therefrom.
4. Where a record discloses instructions before argument, given at plaintiff’s request, which are a correct statement of the law from plaintiff’s standpoint, but do not cover every branch and feature of the case, including effect of affirmative defenses, but such affirmative defenses are fully covered in the general charge, the giving of such special instructions before argument is not prejudicially erroneous.
Judgment affirmed.
Wanamaker, Jones, Matthias and Allen, JJ., concur.